Citation Nr: 0740670	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for hepatitis-C as a result of treatment 
at a Department of Veterans Affairs medical facility in June 
1992.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Although the February 2004 rating decision reopened the 
veteran's claim of entitlement to service connection for low 
back disability and then denied the claim on its merits, the 
Board has a duty, under applicable law, to initially address 
the "new and material evidence" requirement in this claim.  
If it is found that no new and material evidence has been 
submitted, the merits of the claim may not be considered.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  Accordingly, the Board has modified the 
issue to reflect the appropriate adjudicatory consideration 
of the veteran's claim, as indicated on the title page of 
this decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A November 1989 rating decision denied service connection 
for a low back disability on the basis that the evidence did 
not show that his current low back disability was incurred in 
service.  The veteran did not initiate an appeal of the 
adverse determination.

3.  The evidence received since the November 1989 rating 
decision is new, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  Resolving all reasonable doubt in the veteran's favor, a 
low back disability was incurred during the veteran's 
service.

5.  There is no competent, probative evidence that the 
veteran contracted hepatitis-C as a result of the low back 
surgery performed at a Department of Veterans Affairs medical 
facility in June 1992.


CONCLUSIONS OF LAW

1.  The November 1989 rating decision, which denied 
entitlement to service connection for a low back disability, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a low back disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).

3.  A low back disability was incurred during the veteran's 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for hepatitis-C as a result of a surgical 
procedure performed at a Department of Veterans Affairs 
medical facility in June 1992, is not established.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the RO issued VCAA notice 
to the veteran in August 2003, September 2003 and March 2006 
letters which informed him of the evidence generally needed 
to support claims of entitlement to service connection and 
for compensation under the provisions of 38 U.S.C.A. § 1151; 
what actions he needed to undertake; then need to submit any 
evidence in his possession that pertained to the claim; and 
how the VA would assist him in developing his claim.  The 
September 2003 VCAA notice specifically informed the veteran 
regarding the basis for the prior decision's denial of his 
claim for service connection for a low back disability and 
what evidence would be necessary to substantiate the element 
required to establish the claim.  Kent, supra.  The March 
2006 letter informed him of the evidence needed for the 
assignment of evaluations and effective dates for his claims.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Both 
the August and September 2003 VCAA notices were issued prior 
to the February 2004 rating decision from which the instant 
appeal arises.  Thus, the Board concludes that the RO 
provided appropriate notice of the information or evidence 
needed in order to substantiate the claims prior to the 
initial decision.  In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to these 
claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records are of record, as well as 
private treatment records and were reviewed by both the RO 
and the Board in connection with the veteran's claims.  The 
veteran's accredited representative has asserted that there 
was a failure of the duty to assist by VA for not procuring 
any medical quality assurance records associated with the 
veteran's back surgery at a VA facility in June 1992.  
However, the law specifically prohibits the use of such 
records in a claim benefit determination.  See 38 U.S.C.A. 
§ 5705 (West 2002).  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Analysis

New and Material Evidence to Reopen 

The veteran is seeking to reopen his claim of entitlement to 
service connection for a back condition.  The claim was 
previously denied by a November 1989 rating decision on the 
basis that the evidence failed to show that the current back 
disability was incurred in service.  The veteran did not 
appeal the November 1989 rating decision.  That decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.302, 20.1103 (2007). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Because his request was 
initiated prior to August 29, 2001, the amended version of 38 
C.F.R. § 3.156(a) is not for application in this case.  
Compare 38 C.F.R. § 3.156(a) (2007) with 38 C.F.R. § 3.156(a) 
(1999 and 2001).  For applications filed prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Board finds that a submitted June 2004 private 
physician's letter with an opinion regarding the etiology of 
the veteran's current low back disability represents evidence 
that is new, not cumulative or redundant.  This newly 
submitted evidence is also material because it tends to show 
that the veteran's current low back disability had its onset 
in service or that it is etiologically linked to an in-
service injury.  In this context, this medical evidence is 
new and is not cumulative or redundant.  Moreover, as the RO 
originally denied the veteran's claim on the basis that there 
was no evidence that his current back disability is 
etiologically linked to his service, the Board now determines 
that new and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
low back condition has been presented.  This evidence must be 
considered in light of all of the evidence both old and new, 
in order to fairly decide the merits of the veteran's current 
claim.  

For these reasons, the Board determines the medical evidence 
submitted subsequent to the November 1989 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for a low back disability.  38 U.S.C.A. 
§ 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In light of the all the evidence of record and resolving 
doubt in favor of the veteran, the Board finds that the 
veteran has established that he has a current low back 
disability which originated in service.  In this respect, the 
Board acknowledges the December 2003 VA examiner's opinion 
that the veteran's current degenerative disc disease is not 
as likely as not a result of a documented in-service injury, 
but is more likely the result of post-service injuries.  
However, the examiner did not address the veteran's medical 
history reporting he had recurrent back pain in April 1977 at 
the time of his separation examination.  Moreover, the 
examiner's rationale is based in part on a consultation with 
an orthopedic surgeon who did not have the benefit of 
reviewing the veteran's particular medical history.  The 
Board finds more probative the June 2004 private physician's 
opinion that the veteran's low back disability was related to 
his in-service back injury.  Although the private physician 
did not review the veteran's claims files, he relied on the 
veteran's statement regarding his in-service injury.  The 
veteran is competent to provide information regarding the 
initial injury and subsequent symptoms and the objective 
medical evidence of record supports the statements he 
provided the private physician.  Thus, in light of the 
foregoing, the Board finds that there is an approximate 
balance of positive and negative evidence in this case 
regarding the issue of whether the veteran currently has a 
low back disability incurred in service.  Therefore, the 
Board resolves reasonable doubt in favor of the veteran and 
finds sufficient evidence to warrant service connection for a 
low back disability.  38 U.S.C.A. § 5107(b).  The appeal is 
granted.

38 U.S.C.A. § 1151 Claim

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  For claims filed after October 1, 1997, a claimant 
is required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

During the pendency of this appeal, the regulations were 
amended to extend benefits under 38 U.S.C.A. § 1151 based on 
participation in compensated work therapy (CWT) program and 
are not relevant to this case. 69 Fed. Reg. 46,426 (Aug. 3, 
2004).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. 
§ 3.358(c)(3).

The veteran contends that as a result of his back surgery in 
June 1992 at a VA Medical Center in Milwaukee, Wisconsin, he 
contracted hepatitis-C.  He believes that he contracted the 
disease as a result of a blood transfusion during the 
surgical procedure.

The objective medical evidence of record shows that the 
veteran had elevated liver enzymes levels in March 1985.  He 
was admitted to the VA Medical Center in June 1992 and 
underwent a lumbar hemilaminectomy with disc excision.  The 
records during this admission, including the operative 
report, do not show that the veteran received any blood 
transfusion during the surgical procedure or at any time 
during his admission.  In fact, a VA treatment record dated 
in September 1992, shows the initial diagnosis of possible 
hepatitis-C and specifically notes that the veteran had no 
history of transfusions, but did have a history of alcohol 
consumption.  October 1992 lab results show blood tests were 
positive for hepatitis-C. The medical records do not suggest 
that the veteran's hepatitis-C is the result of treatment he 
received while at a VA Medical Center.  The medical records 
do not indicate that the veteran had a blood transfusion 
during a surgical procedure at a VA facility at any time 
prior to his initial diagnosis of hepatitis-C in October 
1992.  Private treatment records show he received a 
transfusion during an October 2002 surgical procedure at a 
private facility 10 years after his initial diagnosis of 
hepatitis-C.

As noted above, without proper medical training and 
expertise, the veteran is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  Espiritu v. 
Derwinski, supra.  The Board cannot assign any weight to the 
veteran's lay assertion that he currently has hepatitis-C as 
a result of a blood transfusion during a June 1992 surgical 
procedure conducted at a VA facility. 

Therefore, as the evidence does not show that any VA hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's hepatitis-C, the Board concludes that the 
veteran has not suffered "additional disability" due to VA 
medical or surgical treatment within the meaning of 38 
U.S.C.A. § 1151.  Consequently, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation benefits for hepatitis-C 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The appeal 
is denied.


ORDER

Service connection for a low back disability is granted.

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VA facility for 
hepatitis-C is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


